Order of the Supreme Court, Westchester County, dated January 26, 1972, and judgment of the same court, entered thereon January 31, 1972, affirmed, with one bill of $20 costs and disbursements to respondents jointly. In affirming the order and judgment we have not reached the constitutional question, in view of the fact that in Durand v. Board of Co-op. Educational Serv. (41 A D 2d 803), which was an action on behalf of all the plaintiffs “ and all other residents and property owners in the Towns of North Castle and Harrison 9 9 9 similarly situated, ” the findings of fact adverse to the plaintiffs have been affirmed. Latham, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.